                              IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF VIRGINIA
                                       ABINGDON DIVISION

                             CRIMINAL MINUTES - GENERAL MINUTES

 Case No.: 1:19CR16                      Date: 10/1/19


 Defendant: Indivior, Inc., et al                        Counsel: Tom Bondurant
                                                         Counsel: James Gross
                                                         Counsel: James Loonam
                                                         Counsel: James Wooley
                                                         Counsel: Leigh Krahenbuhl


 PRESENT:         JUDGE:                 Pamela Meade Sargent TIME IN COURT: 11:29 – 12:37=1 hr 8 min
                  Deputy Clerk:          Ella Surber
                  Court Reporter:        Ella Surber, FTR
                  U. S. Attorney:        Randy Ramseyer ; Albert Mayer; Carol Wallack; Janine Myatt; Kristin
                                         Gray; Garth Huston
                  USPO:                  None Present
                  Case Agent:            None Present
                  Interpreter:           N/A


 PROCEEDINGS:
 Status conference held via conference call; Court takes up DE 136 Motion for Bill of Particulars and DE
 117 Motion to Compel; argument presented; motions taken under advisement .




Case 1:19-cr-00016-JPJ-PMS Document 182 Filed 10/01/19 Page 1 of 1 Pageid#: 1437
